DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/11/22 has been entered.

Claim Objections
Claims 5 and 15 objected to because of the following informalities: 
In claims 5 and 15, “the determining of the waveform” should read “the determining based on the waveform” because the independent claims refer to a determining of a chemical property based on the associated waveform.
In claims 5 and 15, “the first unit of pixels corresponding to the cell components” should be “the pixel or group of pixels” to refer to the amended portion of the independent claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-6, 8-16, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bautista et al [referred to as “Bautista 2” in parent case] (“Digital Staining of Unstained Pathological Tissue Samples through Spectral Transmittance Classification” - cited by applicant) in view of Panasyuk et al (US 8,320,996 -cited by applicant).
Re claims 2, 8, 12, 18: Bautista discloses a system for virtually staining a tissue sample, the system comprising: 
one or more non-transitory computer readable storage devices configured to store a plurality of computer executable instructions/code (sections 1, 2.2, 3.2; see “software” and algorithms that are inherently stored on a storage device) 
one or more hardware computer processors in communication with the one or more computer readable storage devices and configured to execute the plurality of computer executable instructions/code in order to cause the system to execute the steps of (see Abstract; digital processing techniques which corresponds to processors that are in communication with the storage devices on which the software is stored): 
access an electronic medical image of the tissue sample from an electronic data storage medium, the electronic medical image of the tissue sample generated by a multispectral detector for detecting electromagnetic radiation directed at the tissue sample by an electromagnetic radiation source, the detected electromagnetic radiation reflected or transmitted from one or more portions of the tissue sample, the electronic medical image of the tissue sample comprising a plurality of pixels generated based on the electromagnetic radiation detected by the detector (section 2.1, 2.2, 3.2.1; see the multispectral detector to detects EMR processed into an image that is stored wherein the transmittance spectra is calculated from different transmittance classes); 
analyze the plurality of pixels in the electronic medical image of the tissue sample to associate each pixel or a group of pixels of the plurality of pixels with a waveform, wherein each waveform represents a detected wavelength and amplitude of the            associated pixel or group of pixels  (section 2.1, 2.2; see the classification of tissue components such as nucleus, cytoplasm, red blood cells, which constitutes pixels in the image and see the software to analyze the different components each of which has its own spectral transmittance (i.e. waveform) determined, wherein the waveform is determined for 16 bands (corresponding to a wavelength) and where the transmittance level corresponds to an amplitude of the waveform (also see the “intensity signal” for the transmittance spectra that corresponds to an amplitude)); 
determine at least one chemical property of each pixel or group of pixels based  on the associated waveform (section 1; see last paragraph with the “biochemical composition” that is extracted and subsequently used for the mapping of a digital staining; see section 4 page 13, second column; see the determined color variations for the tissue components which correspond to biochemical compositions); 
receive user input of a virtual staining transform (section 2.4, 3.2.2, Figure 7; see the different approaches to staining wherein selection of one requires a user input; also see the selection of an “appropriate transformation matrix” which corresponds to a user input);
apply the virtual staining transform to each pixel or group of pixels of the             electronic medical image of the tissue sample to generate an output pixel or output       group of pixels, wherein applying the virtual staining transform comprises matching or    transforming each pixel or group of pixels to the output pixel or output group of pixels    based on a compartment, range, and/or band of the associated waveform (sections 2.1, 2.2, Figure 3; see the application of a filters to the pixels with 16 bands for each tissue component and see the spectral transmittance obtained for each wavelength band); 
map each output pixel or each output group of pixels to generate a virtually         stained image of the tissue sample (Figure 6; see the linear mapping to generate the digitally stained image); and
display a virtually stained image of the tissue sample based on the generated output unit of pixels, the virtually stained image is substantially identical to an image of the tissue sample when the tissue sample is treated with an actual stain that corresponds to a virtual stain defined by the virtual staining transform (Figures 9, 10; see the digitally stained images that are displayed and which represent images that are the same as those that would be generated with an actual stain).
Bautista discloses all features including multispectral imaging, but does not disclose hyperspectral imaging with a detector incorporated in to a medical probe. However, Panasyuk et al teach that both multispectral and hyperspectral imaging may be used interchangeably (col 8, line 58-col 7, line 31) and that the detector is part of a medical probe (col 12, lines 1-2; see the portable apparatus 10 which is a probe). It would have been obvious to the skilled artisan to modify Bautista, to use hyperspectral images from a hyperspectral detector as an alternative to multispectral images as taught by Panasyuk, as such are well-known techniques that differ in the number of bands that are imaged.
Re claims 3, 4, 13, 14: Bautista discloses a system with hardware and software to access a medical image and provide a virtually stained image, wherein the tissue sample being in vivo or in vitro does not alter how the virtually stained image is generated. (Abstract; see the pathological tissue sample). Therefore, all limitations are met. 
Re clams 5, 15: Bautista discloses that the waveform is based on an identified vector signature associated with the first unit of pixels (see section 2.2; see the feature vector associated with the transmittance signature for each unit of pixels).
Re claims 6, 16: Bautista discloses the tissue sample is a 3D tissue sample (Abstract; see the tissue sample, wherein the sample inherently extends in 3 dimensions (even a sample slide is 3D)).
Re claims 9-11, 19-21: Bautista discloses that the digitally stained image is the same as an image with an actual stain the features of the “actual stain’ are not positively claimed features (Figures 9, 10; see the digitally stained images that are displayed and which represent images that are the same as those that would be generated with an actual stain). Therefore, the digitally stained image is the same as an actual stain that is a dye to color portions of the sample and is the same as an actual stain that is an antibody, aptamer, or fluorescent protein.

Claims 7 and 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bautista et al [referred to as “Bautista 2” in parent case] (“Digital Staining of Unstained Pathological Tissue Samples through Spectral Transmittance Classification” - cited by applicant) in view of Panasyuk et al (US 8,320,996 -cited by applicant), as applied to claims 6 and 16, in further view of Garsha (US Pub 2014/0252200 -cited by applicant w/ priority to 1/12/14).
Bautisia/Panasyuk disclose all features except changing a focal depth to obtain 2D EMR data at varying z depths of the 3D sample. However, Garsha teaches of a hyperspectral imaging system that images a sample at different depths (i.e. at a first and second z depth) in order to assure shorter imaging cycles [0041; see the hyperspectral imaging at diferent depths]. It would have been obvious to the skilled artisan to modify the combination as taught by Garsha et al, in order to assure shorter imaging cycles. Further, as Garsha sets forth hyperspectral imaging at different z-depths and Bautista/Panasyuk sets forth application of virtual stains to images, the skilled artisan would recognize the ability to virtually stain the images al different z-depths by changing the focal depth of the detector.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,725,237. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘237 features an apparatus, system, and method for virtually staining an image including a medical probe with an EMR source and hyperspectral detector, an input image with plurality of pixels and a virtual stain based on an identified waveform assigned thereto, and outputting the virtually stained image that corresponds to an actual stain. The method is performed in vivo or in vitro and the actual stain is a tag. The claims differ in that ‘237 refers to a therapeutic element, method steps, and a system with various modules while the instant claims refer to a system with storage devices and processors and a computer readable medium. Therefore, it would have been obvious to conclude that the instant claims are an obvious variant.

Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,729,325. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘325 features an system and method for virtually staining an image including a medical probe with an EMR source and hyperspectral detector, an input image with plurality of pixels and a virtual stain based on an identified waveform assigned thereto, and outputting the virtually stained image that corresponds to an actual stain. The tissue sample is in vivo or in vitro and the actual stain is a tag. The claims differ in that ‘325 at least refers to an additional feature such as volume averaging. Therefore, it would have been obvious to conclude that the instant claims are an obvious variant.

Response to Arguments
Applicant's arguments filed 8/11/22 have been fully considered but they are not persuasive. Applicant has recited the entirety of the independent claims and argues that the limitations of independent claims 2 and 12 are not taught by the cited art. Respectfully, the Examiner disagrees and finds that the limitations are met by the cited art, which was also applied in parent case 14/224,903, for the reasons given above.
The claims objections are withdrawn due to amendments. The double patenting rejection is maintained, as it has not been addressed by Applicant.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793